Exhibit 10.13
 
FORM OF WARRANT AGREEMENT
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED.

Void after
Warrant No.:1
360 days

 
National Automation Services, Inc. or NAS
WARRANT TO PURCHASE SHARES


This Warrant is issued to
MAWE Capital Management LLC, a Wyoming registered business, (“Holder”) by NAS, a
Nevada corporation (the “Company”), in connection with services rendered by
Holder.
 
1. Purchase of Shares. Subject to the terms and conditions hereinafter set
forth, the holder of this Warrant is entitled, upon surrender of this Warrant at
the principal office of the Company (or at such other place as the Company shall
notify the holder hereof in writing), to purchase from the Company up to
17,500,000 fully paid and
non-assessable  shares  of  the  Company’s  Common  Stock  (each  a  “Share”  and  collectively  the  “Shares”)
representing at an exercise price of $.00001 per Share (such price, as adjusted
from time to time, is herein referred to as the “Exercise Price”).
 
2. Exercise Period. This Warrant shall be exercisable, in whole or in part,
during the term commencing on the issuance date of this Warrant and ending at 5
p.m. Nevada time, three hundred sixty days from the execution of this Agreement
(the “Exercise Period”).
 
3. Method of Exercise. While this Warrant remains outstanding and exercisable in
accordance with Section 2 above, the holder may exercise from time to time, in
whole or in part, the purchase rights evidenced hereby. Such exercise shall be
effected by:
(i) the surrender of the Warrant, together with a notice of exercise to the
Chief Financial Officer of the Company at its principal offices; and
(ii) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Shares being purchased.
 
4. Certificates for Shares; Amendments of Warrants. Upon the exercise of the
purchase rights evidenced by this Warrant, one or more certificates for the
number of Shares so purchased shall be issued as soon as practicable thereafter
and in any event within thirty (30) days of the delivery of the subscription
notice. Upon partial exercise, the Company shall promptly issue an amended
Warrant representing the remaining number of Shares purchasable thereunder. All
other terms and conditions of such amended Warrant shall be identical to those
contained herein.
 
5. Issuance of Shares. The Company covenants that (i) the Shares, when issued
pursuant to the exercise of this Warrant, will be duly and validly issued, fully
paid and non-assessable and free from all taxes, liens, and charges with respect
to the issuance thereof, (ii) during the Exercise Period the Company may at its
discretion reserve from its authorized and unissued Common Stock sufficient
Shares in order to perform its obligations under this warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Adjustment of Exercise Price and Number of Shares. The number of and kind of
securities purchasable upon exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as follows:
(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time before the expiration of this Warrant subdivide the Shares, by split-up or
reverse split, or combine its Shares, or issue additional shares of its Shares
as a dividend, the number of Shares issuable on the exercise of this Warrant
shall forthwith be proportionately increased in the case of a subdivision or
stock dividend, or proportionately decreased in the case of a combination.
Appropriate adjustments shall also be made to the purchase price payable per
share, but the aggregate purchase price payable for the total number of Shares
purchasable under this Warrant (as adjusted) shall remain the same. Any
adjustment under this Section 6(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend.
(b) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock
(because of a change of control) of the Company (other than as a result of a
subdivision, combination, or stock dividend provided for in Section 6(a) above),
then the Company shall make appropriate provision so that the holder of this
Warrant shall have the right at any time before the expiration of this Warrant
to purchase, at a total price equal to that payable upon the exercise of this
Warrant, the kind and amount of shares of stock and other securities and
property receivable in connection with such reclassification, reorganization, or
change by a holder of the same number of Shares as were purchasable by the
holder of this Warrant immediately before such reclassification, reorganization,
or change. In any such case appropriate provisions shall be made with respect to
the rights and interest of the holder of this Warrant so that the provisions
hereof shall thereafter be applicable with respect to any shares of stock or
other securities and property deliverable upon exercise hereof, and appropriate
adjustments shall be made to the purchase price per share payable hereunder,
provided the aggregate purchase price shall remain the same.
(c) Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the holder of such event and
of the number of Shares or other securities or property thereafter purchasable
upon exercise of this Warrant.
 
7. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make cash payment therefor on the
basis of the Exercise Price then in effect.
 
8. Representations of the Company. The Company represents that all corporate
actions on the part of the Company, its officers, directors and stockholders
necessary for the sale and issuance of this Warrant have been taken.
 
9. Representations and Warranties by the Holder. The Holder represents and
warrants to the Company as follows:
(a) This Warrant and the Shares issuable upon exercise thereof are being
acquired for its own account, for investment and not with a view to, or for
resale in connection with, any distribution or public offering thereof within
the meaning of the Securities Act of 1933, as amended (the “Act”). Upon exercise
of this Warrant, the Holder shall, if so requested by the Company, confirm in
writing, in a form satisfactory to the Company, that the securities issuable
upon exercise of this Warrant are being acquired for investment and not with a
view toward distribution or resale.
(b) The Holder understands that the Warrant and the Shares have not been
registered under the Act by reason of their issuance in a transaction exempt
from the registration and prospectus delivery requirements of the Act pursuant
to Section 4(2) thereof, and that they must be held by the Holder indefinitely,
and that the Holder must therefore bear the economic risk of such investment
indefinitely, unless a subsequent disposition thereof is registered under the
Act or is exempted from such registration.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) The Holder has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the purchase of
this Warrant and the Shares purchasable pursuant to the terms of this Warrant
and of protecting its interests in connection therewith.
(d) The Holder is able to bear the economic risk of the purchase of the Shares
pursuant to the terms of this Warrant.
(e) The Holder is an “accredited investor” as such term is defined in Rule 501
of Regulation D promulgated under the Act.
 
10. Restrictive Legend. The Shares (unless registered under the Act) shall be
stamped or imprinted with a legend in substantially the following form:


(i)    THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). SUCH SECURITIES MAY NOT BE
TRANSFERRED UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO
SUCH TRANSFER OR SUCH TRANSFER MAY BE MADE PURSUANT TO RULE 144 OR IN THE
OPINION OF COUNSEL FOR THE COMPANY, REGISTRATION UNDER THE ACT IS UNNECESSARY IN
ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.
(ii)   THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN AN AMENDED AND RESTATED VOTING
AGREEMENT AND AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT BETWEEN THE
ISSUER  AND  THE  ORIGINAL  HOLDER  OF  THESE  SECURITIES,  A  COPY  OF  WHICH  IS
AVAILABLE UPON REQUEST FROM THE COMPANY. THESE TRANSFER RESTRICTIONS ARE BINDING
UPON ALL TRANSFEREES OF THE SECURITIES. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED FOR A PERIOD NOT TO EXCEED 180 DAYS
FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION STATEMENT FILED BY THE COMPANY
FOR ITS INITIAL PUBLIC OFFERING IF REQUESTED BY THE UNDERWRITERS IN ACCORDANCE
WITH SUCH AGREEMENT.
 
11. Warrants Transferable. Subject to compliance with the terms and conditions
of this Section 11, this Warrant and all rights hereunder are transferable,
without charge to the holder hereof (except for transfer taxes), upon surrender
of this Warrant properly endorsed or accompanied by written instructions of
transfer. With respect to any offer, sale or other disposition of this Warrant
or any Shares acquired pursuant to the exercise of this Warrant before
registration of such Warrant or Shares, the holder hereof agrees to give written
notice to the Company prior thereto, describing briefly the manner thereof,
together with a written opinion of such holder’s counsel, or other evidence, if
requested by the Company, to the effect that such offer, sale or other
disposition may be effected without registration or qualification (under the Act
as then in effect or any federal or state securities law then in effect) of this
Warrant or the Shares and indicating whether or not under the Act certificates
for this Warrant or the
Shares  to  be  sold  or  otherwise  disposed  of  require  any  restrictive  legend  as  to  applicable  restrictions  on
transferability in order to ensure compliance with such law. Upon receiving such
written notice and reasonably satisfactory opinion or other evidence, if so
requested, the Company, as promptly as practicable, shall notify such holder
that such holder may sell or otherwise dispose of this Warrant or such Shares,
all in accordance with the terms of the notice delivered to the Company. If a
determination has been made pursuant to this Section 11 that the opinion of
counsel for the holder or other evidence is not reasonably satisfactory to the
Company, the Company shall so notify the holder promptly with details thereof
after such determination has been made. Each certificate representing this
Warrant or the Shares transferred in accordance with this Section 11 shall bear
a legend as to the applicable restrictions on transferability in order to ensure
compliance with such laws, unless in the aforesaid opinion of counsel for the
holder, such legend is not required. In order to ensure compliance with such
laws, the Company may issue stop transfer instructions to its transfer agent in
connection with such restrictions.
 
 
 

--------------------------------------------------------------------------------

 


12. Rights of Stockholders. No holder of this Warrant shall be entitled, as a
Warrant holder, to vote or receive dividends or be deemed the holder of the
Shares or any other securities of the Company which may at any time be issuable
on the exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the holder of this Warrant, as such, any of the rights
of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.
 
13. Notices. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one business day
after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to the Holder, at the Holder’s address as set forth below, and
(ii) if to the Company, at the address of its principal corporate offices
(attention: CEO), with a copy to Jeremy Briggs, also at the corporate
office  (which copy shall not be deemed to constitute notice to the Company) or
at such other address as a party may designate by ten days advance written
notice to the other party pursuant to the provisions above.
 
14. Governing Law. This Warrant and all actions arising out of or in connection
with this Agreement shall be governed by and construed in accordance with the
laws of Nevada, without regard to the conflicts of law provisions of Nevada or
of any other state.
 
15. Rights and Obligations Survive Exercise of Warrant. Unless otherwise
provided herein, the rights and obligations of the Company, of the holder of
this Warrant and of the holder of the Shares issued upon exercise of this
Warrant, shall survive the exercise of this Warrant.
 
 

 
National Automation Services, Inc.
           
By:
      /s/ Robert Chance    
ROBERT W. CHANCE
Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
TO: National Automation Services, Inc.
 
Attention: CEO


1. The undersigned hereby elects to purchase                 shares of Common
Stock of NAS (the “Shares”) pursuant to the terms of the attached Warrant.
 
2. The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.
 
3. Please issue a certificate or certificates representing said Shares in the
name of the undersigned or in such other name as is specified below:
 

         
(Name)
                           
(Address)

 
4. The undersigned hereby represents and warrants that the aforesaid Shares are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale, in connection with the distribution thereof, and that
the undersigned has no present intention of distributing or reselling such
shares and all representations and warranties of the undersigned set forth in
Section 9 of the attached Warrant (including Section 9(e) thereof) are true and
correct as of the date hereof.
 

         
(Signature)
                (Curtis Dennis Riley)              (Date)   (Title)

 
 
 

--------------------------------------------------------------------------------

 
 
FORM OF
TRANSFER
(To be signed only upon transfer of
Warrant)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                        the right represented by the attached Warrant to
purchase                       shares of Common
Stock  of  NATIONAL  AUTOMATION  SERVICES  to  which  the  attached  Warrant  relates,  and  appoints
                                   Attorney to transfer such right on the books
of NATIONAL AUTOMATION SERVICES, with full power of substitution in the
premises.
 

Dated:      

 
 

             
(Signature must conform in all respects
to name of Holder as specified on the face of
the Warrant)
              Address:                                        

                                                 
Signed in the presence of:
   

 
 
 

--------------------------------------------------------------------------------